Case 5:19-cr-00030-gwc Document1 Filed 02/21/19 Page 1of 3

   

; COU;
DISTRICT c# VERMONT
PILE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF VERMONT 2019 FEB 21 Py 3: 16
CLERK
UNITED STATES OF AMERICA ) BY We
V. ) Criminal No. a4 ~cr BK30-|
)
CHYQUAN CUPE, aka “Cash,” )
Defendant. )
INDICTMENT
The Grand Jury charges:
Count One

On or about October 30, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally distributed fentanyl, a Schedule II controlled
substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))
Case 5:19-cr-00030-gwc Document1 Filed 02/21/19 Page 2 of 3

Count Two
On or about October 30, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally distributed cocaine base, a Schedule II
controlled substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))
Case 5:19-cr-00030-gwc Document1 Filed 02/21/19 Page 3 of 3

Count Three
On or about November 1, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally distributed cocaine base, a Schedule II

controlled substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))

 

   

 

CHRISTINA E. NOLAN (JAO)
United States Attorney
Burlington, Vermont

February 21, 2019
